Exhibit 10.1

AVNET, INC.
EXECUTIVE INCENTIVE PLAN

1.    Purpose

The principal purpose of the Avnet, Inc. Executive Incentive Plan (the “Plan”)
is to provide incentives to executive officers and other members of senior
management of Avnet, Inc. (the “Company”) who have significant responsibility
for the success and growth of the Company and to assist the Company in
attracting, motivating and retaining such employees on a competitive basis.

2.    Administration of the Plan

The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”). The Committee shall at all times be composed of at
least two directors of the Company, each of whom is an “outside director” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and Treasury Regulation Section 1.162-27(e)(3). The Committee
shall have the sole discretion to (a) interpret the Plan, (b) determine who
shall participate in the Plan, (c) approve pre-established objective performance
measure or measures, (d) certify the level to which each performance measure was
attained prior to any payment under the Plan, (e) approve the amount of awards
made under the Plan, and (f) determine who shall receive any payment under the
Plan.

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee has the authority to make
modifications to the program as may be required by law. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its shareholders
and any person receiving an award under the Plan.

3.    Eligibility

Executive officers and other members of senior management of the Company and its
affiliates shall be eligible to receive awards under the Plan, which awards are
intended to qualify as performance-based awards for purposes of Section 162(m)
of the Code. The Committee shall designate the executive officers and other
members of senior management who will participate in the Plan each fiscal year.
If an individual becomes an executive officer or member of senior management
during the fiscal year, such individual may be granted eligibility for an
incentive award for that year.

4.    Awards under the Plan

The Committee shall establish annual and/or long-term incentive award targets
for participants. Incentive award targets are expressed as the dollar amount of
the incentive award that will be paid to a participant if the corresponding
performance goals are achieved.

The Committee shall also establish annual and/or long-term performance goals,
which must be achieved in order for an incentive award to be earned under the
Plan. Such performance goals shall be based on any one or more of the following:
price of the Company’s Common Stock, shareholder return, return on equity,
return on investment, return on capital employed, sales productivity, sales
growth, economic profit, economic value added, net income, operating income,
gross margin, sales, free cash flow, earnings per share, operating unit
contribution, achievement of annual operating profit plans, debt level, market
share or similar financial performance measures as may be determined by the
Committee. The performance goals may be established on a cumulative basis and
may be established on a stand-alone basis with respect to the Company or any of
its operating units, or on a relative basis with respect to any peer companies
or index selected by the Committee. These performance goals may be based on an
analysis of historical performance and growth expectations for the business,
financial results of other comparable businesses, and progress towards achieving
the long-range strategic plan for the business. These performance goals and
determination of results shall be based entirely on financial measures.

The specific performance goals for each participant shall be established in
writing by the Committee within ninety days after the commencement of the fiscal
year or other performance period (or within such other time period as may be
required by Section 162(m) of the Code) to which the performance goal relates.
At the time the performance goals are established, the outcome must be
substantially uncertain. The performance goal shall be established in such a
manner that a third party having knowledge of the relevant facts could determine
whether the performance goal has been met.

Awards shall be payable as soon as practicable following the completion of the
applicable fiscal year or other performance period, upon certification by the
Committee that the Company achieved the specified performance goal established
for the participant. In no event shall payment be made later than the end of the
“applicable 2 1/2-month period” described in Treasury
Regulation Section 1.409A-1(b)(4)(i)(A). Notwithstanding the attainment by the
Company of the specified performance goals, the Committee has the discretion,
for each participant, to reduce some or all of an award that would otherwise be
paid to such participant. In no event may a participant receive an award or
payment of more than $5,000,000 under the Plan in any fiscal year.

5.    Miscellaneous Provisions

The Company shall have the right to deduct from all awards paid any federal,
state, local or foreign taxes required by law to be withheld with respect to
such awards. Neither the Plan nor any action taken hereunder shall be construed
as giving any employee any right to be retained in the employ of the Company or
affecting any right the Company has to terminate the employment of any
participant. The costs and expenses of administering the Plan shall be borne by
the Company and shall not be charged to any award or to any participant
receiving an award.

The Plan is not the exclusive method pursuant to which the Company may establish
or otherwise make available bonus or incentive payments to its executive
officers and other members of senior management.

All rights and obligations under the Plan and any award under the Plan shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflict of laws.

6.    Recoupment

Any awards payable under this Plan shall be subject to the terms and conditions
of the Company’s compensation recoupment or clawback policy, as in effect and
amended from time to time, including disgorgement or repayment to the extent
required by such policy.

7.    Effective Date, Amendments, Termination and Shareholder Approval

The Plan shall become effective on August 10, 2012, subject to approval by the
shareholders of the Company at its 2012 Annual Meeting of Shareholders. The Plan
shall terminate automatically if the material terms and performance goals are
not reapproved by shareholders at or before the first shareholder meeting that
occurs in 2017.

The Committee may at any time terminate or from time to time amend the Plan in
whole or in part, but no such action shall adversely affect any rights or
obligations with respect to any awards previously made under the Plan.

Shareholder approval is required for any amendment to the Plan which would:
(a) increase the maximum amount which can be paid to any one executive officer
under the Plan in any fiscal year, (b) change the specified performance goals
for payment of awards, or (c) modify the requirement as to eligibility for
participation in the Plan.

